Case: 4:20-cv-00658-DDN Doc. #: 1 Filed: 05/18/20 Page: 1 of 4 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
EASTER DISTRICT OF MISSOURI
EASTERN DIVISION

DAVID WEAVER, JASON TETIDRICK, JOSEPH )
ECCARDT, DANIEL J. SINCLAIR, DON BROWN,)
and TIM JOST, in their representative capacities as)
Trustees of the District No. 9, International )
Association of Machinists and Aerospace Workers __)
Pension Trust, DISTRICT NO. 9 INTERNATIONAL)
ASSOCIATION OF MACHINISTS AND )

AEROSPACE WORKERS PENSION TRUST, )
) Case No.

)

Plaintiffs, )

)

VS. )

)

LOUGHBOROUGH AUTO BODY, INC., )

a Missouri corporation, )

)

Defendant. )

COMPLAINT

Come now plaintiffs, by and through their attorneys, and for their cause of action against
defendants state:

i, Jurisdiction of this cause of action and the parties to it is conferred upon this Court
by Sections 502(e)(1) and (f) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), 29 U.S.C. §§1132(e)(1) and (f) and by Section 4301 of the Multiemployer
Pension Plan Amendments Act of 1980 (“MPPAA”), 29 U.S.C. §1451. Venue in this Court is
appropriate by virtue of Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2) and Section 4301(d) of
MPPAA, 29 U.S.C. §1451(d).

2. Plaintiff District No. 9, International Association of Machinists and Aerospace
Workers Pension Trust (“Pension Trust”), is an employee benefit plan within the meaning of

Sections 3(1), (3), 502 and 515 of ERISA, as amended 29 U.S.C. §§1002(1), (3), 1132 and 1145.
Case: 4:20-cv-00658-DDN Doc. #: 1 Filed: 05/18/20 Page: 2 of 4 PagelD #: 2

The Pension Trust is administered from offices located at 12365 St. Charles Rock Road,
Bridgeton, Missouri 63044.

3. Plaintiffs David Weaver, Jason Tetidrick, Joseph Eccardt, Daniel J. Sinclair, Don
Brown and Tim Jost are the duly designated and acting Trustees of the Pension Trust, and are
fiduciaries within the meaning of Sections 3(21)(A) and 502 of ERISA, as amended, 29 U.S.C.
§§1002 (21) (A) and 1132.

4. Defendant Loughborough Auto Body, Inc. (“Loughborough”) is a Missouri
corporation, and has at all material times been an “employer in an industry affecting commerce”
as defined in Sections 3(5), (11), (12), and 515 of ERISA, 29 U.S.C. §§1002(5), (11), (12) and
1145, and Sections 2(2), (6) and (7) of the Labor Management Relations Act of 1947 (“LMRA”),
29 U.S.C. §§152(2), (6) and (7).

5. Defendant Loughborough was at all times relevant party to a collective bargaining
agreement with District No. 9 of the International Association of Machinists and Aerospace

Workers which required defendant Loughborough to contribute to the Pension Trust.

6. Defendant Loughborough experienced a withdrawal from the Pension Trust
during the 2017 plan year.
7. The Pension Trust’s actuarial consultants computed that Loughborough had

withdrawal liability of $193,416.00.

8. On December 19, 2017, the Pension Trust issued a withdrawal liability
assessment to defendant Loughborough. Pursuant to the assessment, defendant was required to
either pay the assessed withdrawal liability in a lump sum by February 1, 2018, or to make

monthly payments of $1,270.00 beginning February 1, 2018.
Case: 4:20-cv-00658-DDN Doc. #: 1 Filed: 05/18/20 Page: 3 of 4 PagelD #: 3

9, Defendant failed to either pay the full amount of the assessment or make the
initial monthly payment by February 1, 2018.

10. The MPPAA at 29 U.S.C. §1399(b)(2)(A) provides that no later than 90 days after
the employer receives notice of an assessment of withdrawal liability, the employer may ask the
plan to review any specific matter related to the employer’s withdrawal liability.

Li. Defendant Loughborough failed to ask the Pension Trust to review its withdrawal
liability assessment.

12. The MPPAA at 29 U.S.C. §1401(a)(1) allows an employer to request arbitration
of disputes if the employer has asked the plan to review its withdrawal liability assessment.

13. The MPPAA provides at 29 U.S.C. §1401(b)(1) that if no arbitration proceeding
has been initiated, the amounts demanded by the plan shall be due and owing and the plan may
bring an action for collection.

14. The MPPAA provides at 29 U.S.C. §1399(c)(1)(5)(A) that an uncured default in
installment payments results in the entire assessed amount being due and owing.

15, Defendant Loughborough made eighteen (18) payments of $1,270.00.

16. Defendant Loughborough has not made a payment for any period since J uly 2019,

17. Plaintiffs by letters dated September 30, 2019 and January 29, 2020 informed
defendant that it was in default in its withdrawal liability payments.

18. | Defendant Loughborough failed to cure its default.

19. Pursuant to 29 U.S.C. §1399, the entire withdrawal liability amount of $193,416
less the payments made by defendant Loughborough, is now due and owing.

20. Pursuant to the terms of the Pension Trust and MPPAA, plaintiffs are entitled to

liquidated damages, interest and an award of their attorneys’ fees and court costs.
Case: 4:20-cv-00658-DDN Doc. #: 1 Filed: 05/18/20 Page: 4 of 4 PagelD #: 4

WHEREFORE, plaintiffs pray this Court for the following relief on Count I of their
Complaint:
1. A judgment against defendant Loughborough for the withdrawal liability

assessment of $193,416.00, minus the monthly payments made by defendant.

2: Judgment for interest and liquidated damages.
3. An award of plaintiffs’ attorneys’ fees and court costs.
Respectfully submitted,

HAMMOND and SHINNERS, P.C.
13205 Manchester Road, Ste. 210
St. Louis, Missouri 63131

(314) 727-1015 (Telephone)

(314) 727-6804 (Facsimile)
gcampbell@hammondshinners.com

/s/ Greg A. Campbell
GREG A. CAMPBELL, #35381MO
Attorney for Plaintiffs

CERTIFICATE OF SERVICE

A copy of the foregoing has been served by certified mail, return receipt requested to the
Secretary of Labor, United States Department of Labor, P. O. Box 1914, Washington, DC 20013
and to the Secretary of Treasury, United States Treasury, 15" and Pennsylvania Avenue,
Washington, DC 20220,on May _, 2020.

/s/ Greg A. Campbell
